DETAILED ACTION
The following non-final Office action is in response to Applicant’s request for continued examination received on 07/02/2021 and the claims filed on 06/04/2021 which were not entered at that time based on the Advisory Action mailed on 06/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Status of the Claims
Claims 1, 12 and 19 are amended in Applicant’s response from 06/04/2021.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments received 06/04/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues the specific processing features of sales information is an improvement in technology.
Examiner respectfully disagrees.  The alleged improvement is in the abstract idea itself which cannot render the ineligible subsequently eligible (SAP America v. Investpic (Fed. Cir, 2017-2081, 5/15/2018) “No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”).  Similar to the claims at issue in SAP America v. Investpic determined to be abstract, Applicant’s claims select certain information, analyze it using statistical techniques and report based on the analysis.  The additional elements (e.g., processor and machine learning) implementing the abstract idea are recited at a high level of generality and convey no more than merely using a computer as a tool to perform an abstract idea. 
Applicant’s arguments received on 06/04/2021 regarding the 35 U.S.C. 102(a)(2) and 103 rejections are moot as the arguments pertain to features that are taught by different prior art cited in an updated rejection below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 1-20 pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 12 for example recites an abstract idea of predicting a product’s expected sales rate, calculating the actual current rate, sending a notification when there is a deviation between the sales rates that falls outside a threshold and attempting to adjust the actual sales rate.  The limitations that recite an abstract idea are indicated in bold below:

A method, comprising:
providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations comprising:
producing time series data from transaction data for a product that identifies sales rates for the product in given intervals of time;  
Docket No. 18-119118training a machine-learning predictor on input that comprises features extracted from the time series data to predict the sales rates for the product in the given intervals of time using historical actual sales rates provided as expected output from the machine-learning predictor during the training for the given intervals of time; 
calculating an actual sales rate for the product in a current interval of time from real-time transaction data collected for the product from transaction terminals; 
providing current features for the current interval of time as input to the machine-learning predictor, wherein the current features at least comprise an product price for the product and an adjacent current interval of time sales rate for the product during a previous interval of time to the current interval of time; 
receiving as output from the machine-learning predictor a predicted sales rate for the product in the current interval of time; and 
sending a notification when a deviation between the actual sales rate and the predicted sales rate falls outside a threshold deviation causing a correction action to be processed for correcting the deviation and dynamically attempting to adjust the actual sales rate for the product during the current interval of time.

These limitations fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because such product sales rate analysis and prediction as well as reacting to deviations in expected sales would be considered in the realm of the sub-grouping of fundamental economic principles or practices.  Also, the commercial or legal interactions sub-grouping includes sales activities and business relations.  Therefore, the limitations also pertain to this sub-grouping.  The performance of the claim limitations using a generic processor and TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of “providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations” and training and receiving output from a “machine-learning predictor” to implement the abstract idea are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer or merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements alone or in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements of the processor, non-transitory computer-readable storage medium and machine-learning predictor amount to no more than mere instructions to apply the exception using generic computer components or merely using a computer as a tool to perform the abstract idea which cannot provide an inventive concept (see MPEP 2106.05(f)).  Also, the claim conveys performing repetitive calculations by a computer which is considered well-Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”)).  Based on the reasons presented, the claim is not patent-eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, dependent claims 14-16 further limit the abstract idea to a narrower abstract idea by further describing the data used by the predictor.  Such narrowing but does not transform the abstract idea into patent-eligible subject matter.  Dependent claims 13, 17 and 18 recite additional elements recited at a high level of generality (e.g., user-facing interface, application programming interface call to a network service, and a cloud-based service) that equate to merely using computers as a tool to perform the abstract idea.  Also, these elements amount to generally linking the abstract idea to a particular technological environment (see MPEP 2106.05(h)).  Also, the data receiving in claim 13 can be considered insignificant extra-solution activity and can also be considered well-understood routine and conventional with respect to using a computer interface for such data receiving (see MPEP 2106.05(d)(II) regarding receiving or transmitting data over a network…e.g., Symantec, TLI, and OIP Techs). Therefore, the additional elements of the dependent claims do not impose any 
 Claims 1-11 and 19, 20 recite limitations similar to those recited in claims 12-18 and therefore the same analysis above with respect to claims 12-18 also applies to these claims.  Independent claim 19 recites the following additional elements at a high level of generality including a system and processing device representing the machine-learning predictor from claim 12 and a deviation predictor.  The conclusions above regarding the computer elements recited at a high level of generality also apply to the system and processing device recited in claim 19.  Claim 19 also recites generate and configure an algorithm based on certain training features, weather data and expected results during a training session.  This is considered part of the abstract idea.  Also, claim 19 recites with regards to sending the deviation notification that it is an automated network-based action.  Such sending of data over a network is well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding receiving or transmitting data over a network…e.g., Symantec, TLI, and OIP Techs).  
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bourget US 9,697,531 B1 (hereinafter “Bourget”).

Regarding claim 1, Bourget discloses a method, comprising: providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations comprising (col.10:54-67, col. 11:1-10): 
obtaining current factors associated with sales of an item during a current interval of time, wherein the current factors at least comprise an item price for the item and at least comprise a sales rate of the item for an adjacent interval of time associated with a previous interval of time to the current interval of time (parameters, variables and discounts factoring into a current sales deviation (col. 3:31-43)…those “factors” include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of an item “sales rate” in a previous, adjacent interval – col. 3:41-67, col. 4:1-7);
predicting a rate for the sales of the item for a current interval of time using the current factors based on historical factors (for the current sales deviation (col. 3:31-43), determining a projected increase in sales quantity of the item during the time slot (where quantity per time unit is interpreted as a “rate”) (col. 4:18-20, 24-25, 54, col. 5:11-12, Fig. 2) after consideration of the parameters, variables and discount “factors” that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “sales rate” in a previous, adjacent interval – col. 3:41-67, col. 4:1-7);
calculating an actual rate for the sales of the item for the current interval of time (upon implementing the experiment with the suggested price (col. 4:33-35, 65-67, col. 3:1-4) and corresponding projected increase in sales quantity of the item during the time slot (col. 4:18-20, 24-25, 54, col. 5:11-12, Fig. 2), system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18); 
computing a deviation between the rate and the actual rate (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a deviation) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); and 
processing an automated action when the deviation falls outside of a threshold deviation causing a corrected action to be processed for correcting the deviation, wherein processing further includes dynamically causing by processing the automated action additional actions to be taken to dynamically attempt to adjust the actual rate for the sales of the item during the current interval of time (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a “deviation”) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); implementing experiments is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:57-58); the goal of the experiment is to increase actual sales quantity to projected sales quantity for the time period which means it is “for correcting the deviation” between the actual and projected).

Regarding claim 6, Bourget discloses the elements of claim 1 from which claim 6 depends.  Bourget further discloses wherein calculating further includes obtaining transaction data for the item from a transaction data store that is updated in real time by transaction terminals to calculate the actual rate as an actual sales rate for the item within the current interval of time (system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18); merchant device handling sales transactions (col. 5:64-67) submits information to payments processing system (col. 6:9-12) which stores in a transaction database (col. 6:39-46) transaction data related to purchases handled by the system’s transaction processing system (col. 6:24-25).

claim 8, Bourget discloses the elements of claim 1 from which claim 8 depends.  Bourget further discloses wherein processing further includes sending a real-time notification to a mobile device as the automated action, the real-time notification includes the rate, the actual rate, and the deviation (col. 4:48-50, col. 5:5-20, Fig. 2).  

Regarding claim 9, Bourget discloses the elements of claim 1 from which claim 9 depends.  Bourget further discloses wherein processing further includes sending an Application Programming Interface (API) command to a network service as the automated action (implementing experiments with suggested price of item is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:12-13, 57-62, col. 7:16-21). 

Regarding claim 10, Bourget discloses the elements of claim 9 from which claim 10 depends.  Bourget further discloses wherein sending further includes sending the API command as an instruction to the network service to initiate a promotion on the item (implementing experiments with suggested price of item is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:12-13, 57-62, col. 7:16-21); suggested price can be based on other local stores discounts, therefore suggested price can be a “promotion” - col. 3:61-67, col. 4:1-13). 

claim 11, Bourget discloses the elements of claim 10 from which claim 11 depends.  Bourget further discloses further comprising, sending a mobile device notification to a manager that includes the rate, the actual rate, the deviation, an item identifier for the item, and an indication that the promotion was initiated for the item based on the deviation (col. 4:48-50, col. 5:5-20, 39-45, Fig. 2; by selecting 214 New Experiment with new suggested price in user interface of Fig. 2 (col. 5:39-42) the process of the experiment and experiment results repeats and therefore the user interface provides the “notification” based on what is displayed to the user and provides the “indication” by way of the interface button 214 selection and by way of subsequent experiment results displayed for the new experiment; also the updating of the price to a suggested price in the price database and merchandise item database can be an indication that a promotion was initiated (col. 7:14-21); suggested price can be based on other local stores discounts, therefore suggested price can be a “promotion” - col. 3:61-67, col. 4:1-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourget US 9,697,531 B1 (hereinafter “Bourget”) in view of Woodyard et al. US 10,692,043 B1 (hereinafter “Woodyard”).

Regarding claim 2, Bourget discloses the elements of claim 1 from which claim 2 depends.  Bourget further discloses wherein predicting further includes obtaining the rate from a … algorithm … on features extracted from time- series data by providing as input to the … algorithm the current factors associated with the current interval of time (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the trained machine-learning predictor that is trained to do so.  However, in analogous art in which merchants respond to the rate of sale of items such as by moving items from one location to another depending on the lower or higher rate of sale at the locations (Abstract, col. 3:6-24), Woodyard teaches a module employing machine learning models or algorithms that are trained and learn from various attributes about the rate of sale of items (col. 13:56-67, col. 14:1-34).  Woodyard further teaches that the module employing the machine learning models or algorithms also determines a predicted rate of sale for items (col. 14:20-22).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate training and using a 

Regarding claim 3, Bourget in view of Woodyard teaches the elements from which claim 3 depends from and Bourget further discloses wherein obtaining further includes providing the current factors as sales factors for the item being sold in the current interval of time (parameters, variables and discounts factoring into a current sales deviation (col. 3:31-43)…those “factors” include sales factors such as other local stores offer a discount for the duration of the time slot – col. 3:41-67, col. 4:1-7)

Regarding claim 4, Bourget in view of Woodyard teaches the elements from which claim 4 depends from and Bourget further discloses wherein providing further includes providing at least some of the sales factors as: a current month, a current day, a current day of a current week,AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 16/261,214Dkt: 18-1191 Filing Date: January 29, 2019a current time of day, , proximity of current date to a known holiday, current weather, any promotions associated with the item, and any newsworthy event associated with the current date (parameters, variables and discounts factoring into a current sales deviation (col. 3:31-43)…those “factors” include sales factors such as other local stores offer a discount for the duration of the time slot where as Acme does not – col. 3:41-67, col. 4:1-7)

Regarding claim 5, Bourget in view of Woodyard teaches the elements from which claim 5 depends from and Bourget further discloses wherein calculating further includes obtaining real-time transaction data from transaction terminals for the the item to calculate the actual rate for the current interval of time (system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18); (merchant device handling sales transactions (col. 5:64-67) submits information to payments processing system (col. 6:9-12) which stores in a transaction database (col. 6:39-46) transaction data related to purchases handled by the system’s transaction processing system (col. 6:24-25)). 

Regarding claim 12, Bourget discloses a method, comprising: providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations comprising (col.10:54-67, col. 11:1-10): 
producing time series data from transaction data for a product that identifies sales rates for the product in given intervals of time (Fig. 2, col. 5:1-12; col. 6:39-46); 
… input that comprises features extracted from the time series data to predict the sales rates for the product in the given intervals of time using historical actual sales rates provided as expected output … for the given intervals of time (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining 
calculating an actual sales rate for the product in a current interval of time from real- time transaction data collected for the product from transaction terminals (upon implementing the experiment with the suggested price (col. 4:33-35, 65-67, col. 3:1-4) and corresponding projected increase in sales quantity of the item during the time slot (col. 4:18-20, 24-25, 54, col. 5:11-12, Fig. 2), system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18; merchant device handling sales transactions (col. 5:64-67) submits information to payments processing system (col. 6:9-12) which stores in a transaction 
providing current features for the current interval of time as input …, wherein the current features at least comprise an product price for the product and an adjacent current interval of time sales rate for the product during a previous interval of time to the current interval of time (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the parameters, variables and discount “features” that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “historical actual sales rate”– col. 3:41-67, col. 4:1-7; the parameters, variables and discount also represent “features extracted from the time-series data” (col. 7:36-45, 58, 59 – demand analyzer/prediction engine access to transaction data including item identifier, sale price, quantity sold, and transaction timestamp); the demand analyzer/prediction engine is also responsible for interface 200 of Fig. 2 which provides the experiment details including suggested price and projected sales during a time slot to correct a determined sales deviation (col. 7:58-67, col. 8:1-2, 19-20, 28-39) and the demand analyzer/prediction engine includes applying a statistical model to the transaction information and adjusting the statistical model with various model inputs to generate output); 
receiving as output … a predicted sales rate for the product in the current interval of time (col. 4:18-20, 24-25, 54, col. 5:11-12, Fig. 2); and 
sending a notification when a deviation between the actual sales rate and the predicted sales rate falls outside a threshold deviation causing a correction action to be processed for correcting the deviation and dynamically attempting to adjust the actual sales rate for the product during the current interval of time (notification of deviation - col. 4:48-50, col. 5:5-20, Fig. 2; based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a “deviation”) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:39-42); user can select 214 New Experiment with new suggested price in user interface of Fig. 2 (col. 5:39-42); implementing experiments is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:57-58); the goal of the experiment is to increase actual sales quantity to projected sales quantity for the time period which means it is “for correcting the deviation” between the actual and projected).
While Bourget teaches the predicting or projected of a sales rate using input and providing a sales rate as output, Bourget does not explicitly disclose using a trained machine-learning predictor that is trained to do so.  However, in analogous art in which merchants respond to the rate of sale of items such as by moving items from one location to another depending on the lower or higher rate of sale at the locations (Abstract, col. 3:6-24), Woodyard teaches a module employing machine learning models or algorithms that are trained and learn from various attributes about the rate of 

Regarding claim 13, Bourget in view of Woodyard teaches the elements of claim 12 from which claim 13 depends. Bourget further discloses wherein producing further includes receiving a product identifier for the product and the given intervals of time from a user through a user-facing interface (request from merchant device – col. 7:6-21, 36-45). 
 
Regarding claim 14, Bourget in view of Woodyard teaches the elements of claim 12 from which claim 14 depends. Bourget further discloses … further includes providing the features as … inputs to the …predictor along with the calculated sales rates as expected outputs that are expected from the … predictor (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a training a machine-learning predictor per se, but Woodyard teaches a module employing machine learning models or algorithms that are trained and learn from various attributes about the rate of sale of items (col. 13:56-67, col. 14:1-34).  Woodyard further teaches that the module employing the machine learning models or algorithms also determines a predicted rate of sale for items (col. 14:20-22).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate training and using a machine learning model or algorithm based on various sales rate attributes disclosed by Woodyard into Bourget’s projecting of sales rates 

Regarding claim 15, Bourget in view of Woodyard teaches the elements of claim 12 from which claim 15 depends. Bourget further discloses: … providing some of the features as non-transaction data associated with each transaction based on a date and time of each transaction (seasonality, customer mix – col. 3:55-58).  As mentioned above, Bourget does not describe the process as training a machine-learning predictor per se, but Woodyard teaches a module employing machine learning models or algorithms that are trained and learn from various attributes about the rate of sale of items (col. 13:56-67, col. 14:1-34).  Woodyard further teaches that the module employing the machine learning models or algorithms also determines a predicted rate of sale for items (col. 14:20-22).  Woodyard also teaches using non-transaction data such as weather and holidays (col. 10:36-67, col. 11:1-2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate training and using a machine learning model or algorithm based on various sales rate attributes disclosed by Woodyard into Bourget’s projecting of sales rates because as shown by Woodyard the known technique of training and using a machine learning model or algorithm is applicable to and supportive in the analysis of the predictability of sales rates (Woodyard col. 14:11-19).  

claim 16, Bourget in view of Woodyard teaches the elements of claim 15 from which claim 16 depends. Bourget does not disclose wherein providing further includes providing the non- transaction data as indications for: weather, proximity of transaction dates to holidays, sporting events, and newsworthy events.  Rather, Bourget discloses analyzing non-transaction data or variables such as seasonality and customer mix (col. 3:55-58).  However, Woodyard teaches using non-transaction data such as calendar events, weather and holidays (col. 10:36-67, col. 11:1-2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to additionally use other non-transaction data taught by Woodyard in Bourget’s analysis of various parameters, variables, and discounts when suggesting a price and projected sales quantity because as shown by Woodyard these are factors to be considered since they can affect the rate of sale of items.  

Regarding claim 17, Bourget in view of Woodyard teaches the elements of claim 12 from which claim 17 depends. Bourget further discloses sending an Application Programming Interface (API) call to a network service based on a product identifier associated with the product and the deviation (implementing experiments with suggested price of item is an “automated action” and “corrected action” – “The system can change the price by remotely reconfiguring a merchant device that processes sales transactions.  Reconfiguring the merchant device can include associating a new price (e.g., the suggested price of y dollars per unit) with an identifier (e.g., a stock-keeping unit number or a universal product code) of item A on the merchant device” (col. 4:12-13, 57-62, col. 7:16-21).  

Regarding claim 18, Bourget in view of Woodyard teaches the elements of claim 12 from which claim 18 depends. Bourget further discloses providing the method as a … service to an enterprise (system architecture - col.10:54-67, col. 11:1-10, Figs. 3, 4, 7; service to merchants – col. 7:6-16).  Bourget does not describe the system in terms of cloud-based.  However, Woodyard describes a cloud-based implementation of a service associated with sales rates provided to merchants (col. 2:34-49, col. 18:44-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement Bourget’s service to merchants as cloud-based as taught by Woodyard because of the computing benefits provided by cloud-based implementation.

Regarding claim 19, Bourget discloses a system, comprising: a processing device comprising at least one processor and a non-transitory computer- readable storage medium; the non-transitory computer-readable storage medium comprises executable instructions representing a … predictor and a deviation detector; the … predictor executed by the at least one processor causing the at least one processor to perform first operations comprising (col.10:54-67, col. 11:1-10): 
generating and configuring an algorithm based on ... features received as input and expected results to provide as output during a training session, wherein the … features comprise factors extracted from time series data based on predefined intervals of time that are relevant to sales of a given product and … data associated with each of the sales when each of the sales took place and the expected results comprises historical and actual sales rates for the given product in each of the predefined intervals of time (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the parameters, variables and discount “features” that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “historical and actual sales rate”– col. 3:41-67, col. 4:1-7; the parameters, variables and discount also represent “features extracted from the time-series data” (col. 7:36-45, 58, 59 – demand analyzer/prediction engine access to transaction data including item identifier, sale price, quantity sold, and transaction timestamp); the demand analyzer/prediction engine is also responsible for interface 200 of Fig. 2 which provides the experiment details including suggested price and projected sales during a time slot to correct a determined sales deviation (col. 7:58-67, col. 8:1-2, 19-20, 28-39) and the demand analyzer/prediction engine includes applying a statistical model to the transaction information and adjusting the statistical model with various model inputs to generate output); 
predicting a sales rate for the given product during a current interval of time based on AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6Application Number: 16/261,214Dkt: 18-1191Filing Date: January 29, 2019current features provided as input and associated with current sales of the given product and current … data (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the 
providing the sales rate for the given product in the current interval of time as output (col. 4:18-20, 24-25, 54, col. 5:11-12); 
the deviation detector executed by the at least one processor causing the at least one processor to perform second operations comprising (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39): 
computing an actual sales rate for the given product during the current interval of time (upon implementing the experiment with the suggested price (col. 4:33-
providing the current features as input to the … predictor, wherein the current features at least comprise a product price for the given product and an adjacent current interval of time sales rate for the given product during a previous interval of time to the current interval of time (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the parameters, variables and discount “features” that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “sales rate” in a previous, adjacent interval of time – col. 3:41-67, col. 4:1-7; the parameters, variables and discount also represent “features extracted from the time-series data” (col. 7:36-45, 58, 59 – demand analyzer/prediction engine access to transaction data including item identifier, sale price, quantity sold, and transaction timestamp); the demand analyzer/prediction engine is also responsible for 
obtaining the sales rate predicted as output from the … predictor (col. 4:18-20, 24-25, 54, col. 5:11-12); 
calculating a deviation between the actual sales rate and the sales rate predicted (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a deviation) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); and 
performing an automated network-based action when the deviation falls outside a configured threshold deviation causing a corrective action to be processed for correcting the deviation and dynamically attempting to adjust the actual sales rate for the given product during the current interval of time (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a “deviation”) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); implementing experiments is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:57-58); the goal of the experiment is to increase actual sales 
While Bourget teaches the predicting or projected of a sales rate using input and providing a sales rate as output, Bourget does not explicitly disclose using a trained machine-learning predictor that is trained to do so and also does not disclose weather data as an input training feature and used in predicting a sales rate.  However, in analogous art in which merchants respond to the rate of sale of items such as by moving items from one location to another depending on the lower or higher rate of sale at the locations (Abstract, col. 3:6-24), Woodyard teaches a module employing machine learning models or algorithms that are trained and learn from various attributes about the rate of sale of items (col. 13:56-67, col. 14:1-34).  Woodyard further teaches that the module employing the machine learning models or algorithms also determines a predicted rate of sale for items (col. 14:20-22) and also analyzes a weather model to identify a weather pattern which may result in an increase in sales for an item (col. 10:36-67, col. 11:1-2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate training and using a machine learning model or algorithm based on various sales rate attributes disclosed by Woodyard into Bourget’s projecting of sales rates because as shown by Woodyard the known technique of training and using a machine learning model or algorithm is applicable to and supportive in the analysis of the predictability of sales rates (Woodyard col. 14:11-19).  It also would have been obvious to incorporate Woodyards’ weather consideration 

Regarding claim 20, Bourget in view of Woodyard teaches the elements of claim 19 from which claim 20 depends. Bourget further discloses wherein the device … provides a user-facing interface to a user over a network to configure the … predictor and the deviation detector for the given product at a given retail store (request from merchant device to payment processing system which includes demand analyzer/prediction engine and merchant interface – col. 7:6-21, 36-45, Figs. 3, 4, 7).  Bourget does not describe the device in terms of cloud-based.  However, Woodyard describes a cloud-based implementation of a service associated with sales rates provided to merchants (col. 2:34-49, col. 18:44-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement Bourget’s service to merchants as cloud-based as taught by Woodyard because of the computing benefits provided by cloud-based implementation.  Also, Bourget does not describe the predicting or projecting process as a machine-learning predictor per se, but Woodyard teaches a module employing machine learning models or algorithms that are trained and learn from various attributes about the rate of sale of items (col. 13:56-67, col. 14:1-34).  Woodyard further teaches that the module employing the machine learning models or algorithms also determines a predicted rate of sale for items (col. 14:20-22).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bourget US 9,697,531 B1 (hereinafter “Bourget”) in view of Furey, Edward “Absolute Difference Calculator” https://www.calculatorsoup.com/calculators/algebra/absolute-difference-calculator.php Nov. 18, 2016. (hereinafter “Furey”).

Regarding claim 7, Bourget discloses the elements of claim 6 from which claim 7 depends and Bourget further discloses wherein obtaining further includes computing the … for a difference between the actual sales rate and the rate, wherein the rate is a predicted sales rate for the current interval of time (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a deviation) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); deviation is the difference or change in quantity during the experiment which compares actual sales recorded (col. 5:4-8) with projected sales for the time period (col. 5:16-18, Fig. 2).  While Bourget does not describe using the absolute value when computing the difference, Furey teaches using the known technique of calculating an absolute value or calculating the absolute difference between two numbers (pg. 1).  It would have been obvious before the effective filing date of the claimed invention to a person having .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katsakhyan US 2013/0013371 (tracking sales rates and sending alerts based on the sales rates such as for below expected sales rate for an item – (0025 – 0027));
Nazarian US 2018/0285902 (machine learning models used to generate rate of sales models – (0033, 0034));
Guarav US 10,546,269 B1 (predictive model maps attributes to expected sales rate…training set for machine learning algorithm – col. 25:34-61).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683        

/ROBERT D RINES/Primary Examiner, Art Unit 3683